DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are currently pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) filed on September 7, 2021 is in compliance with 37 CFR 1.97. Accordingly, the IDS has been considered by the Examiner. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “a forward direction” in line 8 and separately recites “a forward direction” in lines 12-13. It is unclear whether the second recitation of “a forward direction” in lines 12-13 is the same exact direction as the first recitation of “a forward direction” in line 8, or if it is intended to represent a different forward direction.
Regarding Claim 9, the claim recites “a forward direction” in line 10 and separately recites “a forward direction” in lines 13-14. It is unclear whether the second recitation of “a forward direction” in lines 13-14 is the same exact direction as the first recitation of “a forward direction” in line 10, or if it is intended to represent a different forward direction.
Regarding Claim 15, the claim recites “a forward direction” in line 11 and separately recites “a forward direction” in lines 14-15. It is unclear whether the second recitation of “a forward direction” in lines 14-15 is the same exact direction as the first recitation of “a forward direction” in line 11, or if it is intended to represent a different forward direction.
Regarding Claims 4, 11, and 17, each of these claims recite term “approximately 140 degrees,” which renders these claims indefinite. The term “approximately 140 degrees” is not further defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear whether rotation of a gooseneck hinge to about 100 degrees, 110 degrees, 120 degrees, 130 degrees, 150 degrees, 160 degrees, 170 degrees, or 180 degrees would be within the range of “approximately 140 degrees.”
The dependent claims not specifically addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 13-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent No. 4,854,010 to Maraghe et al. (hereinafter “Maraghe”).
Regarding Claim 1, Maraghe discloses an aircraft door system (a hinge mechanism for connecting a door to an aircraft fuselage; see e.g., col. 1, lines 6-8 and FIGS. 1, 16, and 17) comprising:
an aircraft door configured to translate from a closed position to an open position, wherein the aircraft door is configured to be coupled to an aircraft fuselage (a door 34 is coupled to a fuselage 12 via a hinge mechanism 10 and the door 34 is configured to translate between open and closed positions; see e.g., col. 4, lines 7-21 and FIGS. 2-8 and 10-14);
a plurality of door pressure stops positioned along a length of the aircraft door, wherein the plurality of door pressure stops contact a corresponding plurality of fuselage pressure stops when the aircraft door is in the closed position (the door 34 includes a strip-stop element 72 and a sealing element 74, the strip-stop element 72 is configured to engage a strip-stop element 76 of the fuselage 12 and the sealing element 74 is configured to contact an inside skin surface 78 of the fuselage 12 in order to seal the door 34 against the fuselage 12 when the door 34 is closed; see e.g., col. 4, lines 41-51 and col. 4, line 66 to col. 5, line 7, and FIGS. 2, 10, and 15);
a handle coupled to the aircraft door, wherein a rotation of the handle causes a first translation of the aircraft door in an inward direction and a forward direction such that the plurality of door pressure stops no longer contact the corresponding plurality of fuselage pressure stops (rotation of a door handle or swing arm 62 places a clock-wise opening force on the door 34 causing the hinge-side edge 43 to be brought inwardly through the fuselage door entryway 67, which in turn separates the sealing element 74 from the skin of the aircraft and separates the strip-stop element 72 from the strip-stop element 76; see e.g., col. 4, lines 7-51 and FIGS. 2-8 and 10-14; it is noted that the left-hand side in FIGS. 2-8 and 10-14 is being interpreted as the forward side or direction of the fuselage); and
a hinge system coupled to the aircraft door, wherein an outward force applied to the aircraft door causes a second translation of the aircraft door in an outward direction and a forward direction, and wherein the hinge system causes the aircraft door to translate such that the aircraft door remains parallel to the aircraft fuselage throughout an entirety of the second translation until the aircraft door reaches the open position (the hinge mechanism 10 is coupled to the door 34 such that the door 34 can be swung outwardly through the fuselage door entryway 67, after the door 67 has been initially translated inward, and the door 34 translates in a manner such that the top and bottom edges of the door 67 remain parallel with a central plane of the fuselage 12; see e.g., col. 2, lines 57-66, col. 4, lines 7-21, and FIGS. 1-17).
Regarding Claim 7, Maraghe discloses wherein a height of the aircraft door relative to the aircraft fuselage does not change when translating the aircraft door from the closed position to the open position (the hinge mechanism 10 operates to enable the door 34 to move horizontally and does not change an elevation of the door 34 during opening or closing; see e.g., col. 3, lines 27-38 and FIGS. 1-8 and 10-17).
Regarding Claim 8, Maraghe disclose wherein the aircraft door covers a fuselage cutout in the aircraft fuselage in the closed position, and wherein at least a portion of the aircraft door is forward of the fuselage cutout in the open position (the door 34 covers the fuselage door entryway 67 in the closed position, and the door 34 is forward of the door entryway 67 in the open position; see e.g., FIGS. 2, 3, 8, 10, 11, and 14; it is noted that the left-hand side in FIGS. 2, 3, 8, 10, 11, and 14 is being interpreted as the forward side or direction of the fuselage).
Regarding Claim 9, Maraghe discloses an aircraft (a hinge mechanism for connecting a door to an aircraft fuselage; see e.g., col. 1, lines 6-8 and FIGS. 1, 16, and 17) comprising:
a fuselage including a fuselage cutout (a fuselage 12 includes a fuselage entryway 67 with entryway edges 80, 82; see e.g., col. 4, lines 18-21 and lines 49-51, and FIGS. 10-15);
an aircraft door coupled to the fuselage, wherein the aircraft door is configured to translate from a closed position in which the aircraft door covers the fuselage cutout to an open position in which at least a portion of the aircraft door is forward of the fuselage cutout (a door 34 is coupled to a fuselage 12 via a hinge mechanism 10 and the door 34 is configured to translate between open and closed positions; see e.g., col. 4, lines 7-21 and FIGS. 2-8 and 10-14; is noted that the door 34 translates to the left in its initial opening phase and then swings out further to the left in the fully open state, and the left-hand side in FIGS. 2-8 and 10-14 is being interpreted as the forward side or direction of the fuselage);
a plurality of door pressure stops positioned along a length of the aircraft door (the door 34 includes a strip-stop element 72 and a sealing element 74; see e.g., col. 4, lines 41-51 and col. 4, line 66 to col. 5, line7, and FIGS. 2, 10, and 15);
a plurality of fuselage pressure stops configured to contact the plurality of door pressure stops when the aircraft door is in the closed position (the fuselage 12 includes a strip-stop element 76 and an inside skin surface 78, the strip-stop element 72 is configured to engage a strip-stop element 76 of the fuselage 12 and the sealing element 74 is configured to contact an inside skin surface 78 of the fuselage 12 in order to seal the door 34 against the fuselage 12 when the door 34 is closed; see e.g., col. 4, lines 41-51 and col. 4, line 66 to col. 5, line 7, and FIGS. 2, 10, and 15);
a handle coupled to the aircraft door, wherein a rotation of the handle causes a first translation of the aircraft door in an inward direction and a forward direction such that the plurality of door pressure stops no longer contact the plurality of fuselage pressure stops (rotation of a door handle or swing arm 62 places a clock-wise opening force on the door 34 causing the hinge-side edge 43 to be brought inwardly through the fuselage door entryway 67, which in turn separates the sealing element 74 from the skin of the aircraft and separates the strip-stop element 72 from the strip-stop element 76; see e.g., col. 4, lines 7-51 and FIGS. 2-8 and 10-14; it is noted that the left-hand side in FIGS. 2-8 and 10-14 is being interpreted as the forward side or direction of the fuselage); and
a hinge system coupled to the aircraft door, wherein an outward force applied to the aircraft door causes a second translation of the aircraft door in an outward direction and a forward direction, and wherein the hinge system causes the aircraft door to translate such that the aircraft door remains parallel to the fuselage throughout an entirety of the second translation until the aircraft door reaches the open position (the hinge mechanism 10 is coupled to the door 34 such that the door 34 can be swung outwardly through the fuselage door entryway 67, after the door 67 has been initially translated inward, and the door 34 translates in a manner such that the top and bottom edges of the door 67 remain parallel with a central plane of the fuselage 12; see e.g., col. 2, lines 57-66, col. 4, lines 7-21, and FIGS. 1-17).
Regarding Claim 13, Maraghe discloses wherein a height of the aircraft door relative to the fuselage does not change when translating the aircraft door from the closed position to the open position (the hinge mechanism 10 operates to enable the door 34 to move horizontally and does not change an elevation of the door 34 during opening or closing; see e.g., col. 3, lines 27-38 and FIGS. 1-8 and 10-17).
Regarding Claim 14, Maraghe discloses wherein at least a portion of the aircraft door is forward of the fuselage cutout when the aircraft door is in the open position (the door 34 covers the fuselage door entryway 67 in the closed position, and the door 34 is forward of the door entryway 67 in the open position; see e.g., FIGS. 2, 3, 8, 10, 11, and 14; it is noted that the left-hand side in FIGS. 2, 3, 8, 10, 11, and 14 is being interpreted as the forward side or direction of the fuselage).
Regarding Claim 15, Maraghe discloses a method for establishing an aircraft door system of an aircraft (a hinge mechanism used for coupling a door to an aircraft fuselage; see e.g., col. 1, lines 6-8 and FIGS. 1, 16, and 17), the method comprising:
coupling an aircraft door to a fuselage of the aircraft, wherein the fuselage includes a fuselage cutout, and wherein the aircraft door is configured to translate from a closed position in which the aircraft door covers the fuselage cutout to an open position in which at least a portion of the aircraft door is forward of the fuselage cutout (as shown in at least FIGS. 2-8 and 10-14, a door 34 is shown as being coupled to a fuselage 12 via a hinge mechanism 10, and the door 34 is configured to translate between open and closed positions; see also col. 4, lines 7-21; it is noted that the door 34 translates to the left in its initial opening phase and then swings out further to the left in the fully open state, and the left-hand side in FIGS. 2-8 and 10-14 is being interpreted as the forward side or direction of the fuselage);
positioning a plurality of door pressure stops along a length of the aircraft door (a strip-stop element 72 and a sealing element 74 are positioned on the door 34; see e.g., col. 4, lines 41-51 and col. 4, line 66 to col. 5, line7, and FIGS. 2, 10 and 15);
positioning a plurality of fuselage pressure stops to contact the plurality of door pressure stops when the aircraft door is in the closed position (a strip-stop element 76 and an inside skin surface 78 is positioned on the fuselage 12, the strip-stop element 72 is configured to engage a strip-stop element 76 of the fuselage 12 and the sealing element 74 is configured to contact an inside skin surface 78 of the fuselage 12 in order to seal the door 34 against the fuselage 12 when the door 34 is closed; see e.g., col. 4, lines 41-51 and col. 4, line 66 to col. 5, line7, and FIGS. 2, 10 and 15);
coupling a handle to the aircraft door, wherein a rotation of the handle causes a first translation of the aircraft door in an inward direction and a forward direction such that the plurality of door pressure stops no longer contact the plurality of fuselage pressure stops (a door handle or swing arm 62 is coupled to the door 34, and rotation of a door handle or swing arm 62 places a clock-wise opening force on the door 34 causing the hinge-side edge 43 to be brought inwardly through the fuselage door entryway 67, which in turn separates the sealing element 74 from the skin of the aircraft and separates the strip-stop element 72 from the strip-stop element 76; see e.g., col. 4, lines 7-51 and FIGS. 2-8 and 10-14; it is noted that the left-hand side in FIGS. 2-8 and 10-14 is being interpreted as the forward side or direction of the fuselage); and
coupling a hinge system to the aircraft door, wherein an outward force applied to the aircraft door causes a second translation of the aircraft door in an outward direction and a forward direction, and wherein the hinge system causes the aircraft door to translate such that the aircraft door remains parallel to the fuselage throughout an entirety of the second translation until the aircraft door reaches the open position (the hinge mechanism 10 is coupled to the door 34, the hinge mechanism enables the door 34 can be swung outwardly through the fuselage door entryway 67, after the door 67 has been initially translated inward, and the door 34 translates in a manner such that the top and bottom edges of the door 67 remain parallel with a central plane of the fuselage 12; see e.g., col. 2, lines 57-66, col. 4, lines 7-21; and FIGS. 1-17).
Regarding Claim 19, Maraghe discloses wherein a height of the aircraft door relative to the fuselage does not change when translating the aircraft door from the closed position to the open position (the hinge mechanism 10 operates to enable the door 34 to move horizontally and does not change an elevation of the door 34 during opening or closing; see e.g., col. 3, lines 27-38 and FIGS. 1-8 and 10-17).
Regarding Claim 20, Maraghe discloses wherein at least a portion of the aircraft door is forward of the fuselage cutout when the aircraft door is in the open position (the door 34 covers the fuselage door entryway 67 in the closed position, and the door 34 is forward of the door entryway 67 in the open position; see e.g., FIGS. 2, 3, 8, 10, 11, and 14; it is noted that the left-hand side in FIGS. 2, 3, 8, 10, 11, and 14 is being interpreted as the forward side or direction of the fuselage).

Allowable Subject Matter
Claims 2-6, 10-12, and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claims 2-6, the prior art of record does not reasonably teach or suggest an aircraft door system comprising: an aft idler having a first end and a second end, wherein the second end of the aft idler is coupled to the aircraft door; a forward idler having a first end and a second end, wherein the second end of the forward idler is coupled to the aircraft door; a programming yoke having a first end and a second end, wherein the first end of the programming yoke is coupled to the first end of the aft idler, and wherein the second end of the programming yoke is coupled to the first end of the forward idler; a first pulley coupled to the programming yoke between the first end of the programming yoke and the second end of the programming yoke; a gooseneck hinge having a first end and a second end, wherein the first end of the gooseneck hinge is coupled to the first pulley; a second pulley configured to be coupled to the aircraft fuselage, wherein the second end of the gooseneck hinge is coupled to the second pulley; and a drive element positioned around the first pulley and the second pulley.
Regarding Claims 10-12, the prior art of record does not reasonably teach or suggest an aircraft with a hinge system comprising: an aft idler having a first end and a second end, wherein the second end of the aft idler is coupled to the aircraft door; a forward idler having a first end and a second end, wherein the second end of the forward idler is coupled to the aircraft door; a programming yoke having a first end and a second end, wherein the first end of the programming yoke is coupled to the second end of the aft idler, and wherein the second end of the programming yoke is coupled to the second end of the forward idler; a first pulley coupled to the programming yoke between the first end of the programming yoke and the second end of the programming yoke; a gooseneck hinge having a first end and a second end, wherein the first end of the gooseneck hinge is coupled to the first pulley; a second pulley configured to be coupled to the fuselage, wherein the second end of the gooseneck hinge is coupled to the second pulley; and a drive element positioned around the first pulley and the second pulley.
Regarding Claims 16-18, the prior art of record does not reasonably teach or suggest a method of stabling an aircraft door system including a hinge system comprising: an aft idler having a first end and a second end, wherein the second end of the aft idler is coupled to the aircraft door; a forward idler having a first end and a second end, wherein the second end of the forward idler is coupled to the aircraft door; a programming yoke having a first end and a second end, wherein the first end of the programming yoke is coupled to the second end of the aft idler, and wherein the second end of the programming yoke is coupled to the second end of the forward idler; a first pulley coupled to the programming yoke between the first end of the programming yoke and the second end of the programming yoke; a gooseneck hinge having a first end and a second end, wherein the first end of the gooseneck hinge is coupled to the first pulley; a second pulley configured to be coupled to the fuselage, wherein the second end of the gooseneck hinge is coupled to the second pulley; and a drive element positioned around the first pulley and the second pulley.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,289,615 to Banks et al. discloses a hinge assembly including pulleys and drive belts (see FIGS. 4a-8). 
U.S. Patent No. 2,763,900 to Mcafee et al. discloses a pressurized door for an aircraft including hooked shaped upper and lower links (see FIGS. 1-4).
U.S. Patent No. 2,564,988 to Muller discloses an aircraft door that opens generally parallel to the side of the fuselage (see FIGS. 1 and 2).
U.S. Publication No. 2002/0096602 to Dazet et al discloses an articulation device for an aircraft door panel that is configured to actuate the aircraft door parallel to the aircraft fuselage (see FIGS. 4A-4C).
DD 258591 to Barkusov et al discloses an aircraft door that opens inward into the aircraft before being swung outward away from the fuselage (see FIGS. 3-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.C.L./Examiner, Art Unit 3642             
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642